UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D/A Amendment No. 1 This Form 10-D is being amended to correct the sponsor Barclays Bank PLC Rule 15Ga-1 Form ABS-15G file date from February 14, 2017 to May 12, 2017 and sponsor KeyBank National Association Rule 15Ga-1 Form ABS-15G file date from March 6, 2017 to April 28, 2017. No modifications were made to the monthly distribution report. ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: April 18, 2017 to May 17, 2017 Commission File Number of issuing entity: 333-190246-04 Central Index Key Number of issuing entity: 0001604119 JPMBB Commercial Mortgage Securities Trust 2014-C19 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-190246 Central Index Key Number of depositor: 0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000835271 JPMorgan Chase Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000312070 Barclays Bank PLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001089877 KeyBank National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001682523 Starwood Mortgage Funding II LLC (Exact name of sponsor as specified in its charter) Bianca Russo (212) 648-0946 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3926128 38-3926129 38-3926130 38-7111618 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank,
